USCA4 Appeal: 21-7571      Doc: 9         Filed: 11/09/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7571


        LODISE WADLEY,

                             Petitioner - Appellant,

                      v.

        WARDEN R. HUDGINS,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Clarksburg. John Preston Bailey, District Judge. (1:20-cv-00020-JPB-JPM)


        Submitted: October 28, 2022                                  Decided: November 9, 2022


        Before NIEMEYER, AGEE, and HEYTENS, Circuit Judges.


        Dismissed and remanded by unpublished per curiam opinion.


        Lodise Wadley, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7571        Doc: 9        Filed: 11/09/2022     Pg: 2 of 3




        PER CURIAM:

               Lodise Wadley seeks to appeal the district court’s order dismissing his 28 U.S.C.

        § 2241 petition in which he sought to challenge his felon-in-possession convictions and his

        sentence by way of the savings clause in 28 U.S.C. § 2255(e). This court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district court order is not final until it

        has resolved all claims as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015)

        (internal quotation marks omitted).

               Our review of the record reveals that the district court did not adjudicate all of the

        claims raised in the petition. See id. at 696-97. Although the district court addressed

        Wadley’s challenge to his convictions through the savings clause, the court did not address

        Wadley’s challenge to his sentence through the same. See United States v. Wheeler, 886

        F.3d 415, 426-29 (4th Cir. 2018) (distinguishing between challenge to conviction and

        challenge to sentence through savings clause and establishing four-part test to determine

        whether § 2241 petitioner may challenge sentence). We therefore conclude that the order

        Wadley seeks to appeal is neither a final order nor an appealable interlocutory or collateral

        order. Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

        court for consideration of the unresolved claim. * Porter, 803 F.3d at 699.




               *
                   We express no opinion as to the merits of Wadley’s claims.

                                                      2
USCA4 Appeal: 21-7571         Doc: 9    Filed: 11/09/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                               DISMISSED AND REMANDED




                                                  3